DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the edge strip” lacks antecedent basis.
Claims 2-11 are rejected for depending from claim 1.
Claim 2 recites “the joint width” lacking antecedent basis.

The claims will be examined as best understood.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2012/0189378 to Visa.
Regarding claim 1, Visa discloses a locking arrangement comprising two parallel side faces and a straight edge (fig. 3: 100, where T arrows point and straight edge of bottom shown near where 110 points) of a panel, a locking groove (fig. 3: where 112 points, groove in panel) on a side of the panel, an open groove between opposite side walls (groove where 100 fits), a first form wall (not numbered, to left of 112, fig. 3) and a locking element (wall which contains 112) in the groove and between the panel (100) and one of the side walls (wall left of 112), the locking element has a protrusion (112) in one side face and inserted into the groove, and a second form ( area on wall of 112 located above protrusion 112 which curves as a left elbow) on one side face of the locking element placed against the first form (fig. 3: see wall associated with 112 pushing against outer wall to left of 112).
Regarding claim 2, the width of the open groove of the edge strip corresponds to the joint width of the panel, inherently as they fit together.
Regarding claim 3, adhesive is disclosed for the groove and panel walls [0030].

Regarding claim 6, the locking element is partly wedge shaped (is inherently wedged in groove).
Regarding claim 12, claim 12 is rejected for reasons cited in the rejection of claim 1 as claim 1 may be drawn to a panel system as well as a locking arrangement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0189378 to Visa.
Regarding claims 7, Visa discloses an embodiment having the locking element (fig. 2c: 112) comprising a body extending toward bottom wall and then laterally between bottom wall and straight edge (see horizontal bars under 100, fig. 2c).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use this embodiment since it is disclosed for use by Vista.

Regarding claims 9, 17, one side wall of the edge strip constitutes an upper surface next to the panel (see any sides of edge strip adjacent to panel), the upper surface being transverse to the side faces of the panel (fig. 3: see upper portion 210 and on opposite side of edge strip) wherein the fastening groove is adjacent to the upper surface.
Regarding claim 10, a side wall of the edge strip constitutes an upper surface next to the panel and being transverse to the panel and is provided with a fastening groove accessory (see accessory being transverse to panel, fig. 2c: filler located above 101).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use this embodiment since it is disclosed for use by Vista.
Regarding claims 11 and 18, the fastening groove (area of 113) comprises a first section extending from an outer face of the edge strip towards the interior of the edge strip and a second section forming an extension to the first section and curving in a transverse direction with respect to the first section (see 113 having upper straight horizontal section and lower straight horizontal section which curves to make a “c” shape toward the first section).  It would have been obvious to one having ordinary skill 
Regarding claim 13, claim 13 is rejected for reasons cited in the rejection of claim 1.  The method for assembly would have been an obvious choice of assembling parts disclosed.
Regarding claim 15, the locking element is partly wedge shaped (is inherently wedged in groove).
Regarding claims 19, 20, the first section (upper) extends toward the bottom wall of the edge strip and he second section extends away (see upper horizontal of 113 extending downward by “c” shaped side, and lower second section extending away, right to left). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use this embodiment since it is disclosed for use by Vista.

Claim Objections
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record does not disclose the limitations of claim 1 and the first form of the edge strip is a groove or protrusion and the second form of the locking element is a groove or protrusion matching the first form of the edge strip.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633